Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, have been examined in this application.  In addition, claims 1-20 are currently pending.  
This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the 2019 PEG, the claims are directed to statutory categories.  Specifically, claims 1-19 are directed to an apparatus or machine, while claim 20 is directed towards a non-transitory computer readable medium storing a program or a manufacture.
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: execute a process of renting a place where a business is conducted as a place used for purposes other than the business, in a case where a specific condition is satisfied, as drafted covers certain methods of organizing human activity.  That is renting a place where a business is conducted based on a specific conditions being satisfied, represents commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a processor.  The additional element of a processor amounts to a generic computer component and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a processor amounts to a generic computer component and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here.  The claim is therefore not patent eligible.
As per claims 2-4, claims 2-4 only further narrow the abstract idea recited in claim 1, and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claims are therefore not patent eligible.
As per claim 5, claim 5 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: wherein the specific condition is a condition relating to a relationship between a first profit predicted to be obtained by conducting the business at the place and a second profit obtained by renting the place, as drafted covers certain methods of organizing human activity.  That is, defining a specific condition as a condition relating the relationship between a profit obtained by conducting a business and a profit obtained by renting a place represents a commercial or legal interaction (including an agreement in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.
With respect to Step 2A prong 2 and Step 2B, claim 5 contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 6, claim 6 only further narrows the abstract idea recited in claim 5, and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 7, claim 7 only further narrows the abstract idea recited in claim 5, and only contains the additional element of a processor.  With respect to step 2A prong 2, the additional element of a processor, represents a generic computer component and amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies under step 2B.  The claim is therefore not patent eligible.  
As per claim 8, claim 8 only further narrows the abstract idea recited in claim 7, and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 9, claim 9 only further narrows the abstract idea recited in claims 1 and 2, and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 10, claim 10 only further narrows the abstract idea recited in claims 1, 2, and 9, and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 11, claim 11 only further narrows the abstract idea recited in claims 1 and 2, and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 12, claim12 only further narrows the abstract idea recited in claims 1, 2, and 11.  and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 13, claim 13 only further narrows the abstract idea recited in claims 1, 2, and 11, and only contains the additional elements of a processor and a screen.  With respect to step 2A prong 2, the additional elements of a processor and a screen, represent generic computer components and amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies under step 2B.  The claim is therefore not patent eligible.  
As per claim 14, claim14 only further narrows the abstract idea recited in claims 1, 2, and 11,  and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 15, claim 15 only further narrows the abstract idea of claims 1 and 2 and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 16, claim 16 only further narrows the abstract idea of claims 1, 2, and 15, and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 17, claim 17 only further narrows the abstract idea of claims 1, 2, 15, and 16, and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 18, claim 18 only further narrows the abstract idea recited in claims 1, 2, and 15, and only contains the additional elements of a processor and a screen.  With respect to step 2A prong 2, the additional elements of a processor and a screen, represent generic computer components and amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies under step 2B.  The claim is therefore not patent eligible.  
As per claim 19, claim 19 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: …in a case where a rental fee for the place, which is a candidate for reservation, changes depending on a reservation date due to a specific campaign, change…a step of completing reservation reception until the reservation process is completed are changed, between reception dates when a reservation is available outside a period of the campaign and reception dates for a reservation within the period of the campaign, as drafted covers certain methods of organizing human activity.  That is, making reservations for renting a place, represents commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a processor and changing a guidance screen.  The additional elements of a processor and changing a guidance screen amount to generic computer components and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of processor and changing a guidance screen amount to a generic computer components and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here.  The claim is therefore not patent eligible.
As per claim 20, claim 20 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: executing a process of renting a place where a business is conducted as a place used for purposes other than the business, in a case where a specific condition is satisfied, as drafted covers certain methods of organizing human activity.  That is renting a place where a business is conducted based on a specific condition being satisfied, represents commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a non-transitory computer readable medium storing a program causing a computer to execute a process,  The additional element of a non-transitory computer readable medium storing a program causing a computer to execute a process amounts to a generic computer component and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a non-transitory computer readable medium storing a program causing a computer to execute a process amounts to a generic computer component and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here.  The claim is therefore not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 20150379435 A1).
As per claim 1,
Johnson discloses:
1. An information processing apparatus comprising: 
a processor configured to 
execute a process of renting a place where a business is conducted as a place used for purposes other than the business, in a case where a specific condition is satisfied.

Johnson discloses a processor or a mobile electronic device which can include a computer.  A computer would include a processor.  (Johnson, See at least:  [0016] …the advertising is performed via an application running on a plurality of Internet-capable mobile electronic devices. [0017] …the mobile electronic devices include laptop computers, wearable computing devices, tablet computers, cellular phones, and handheld computing devices.)
Johnson discloses renting a place with the mobile electronic devices that run an application. (Johnson, See at least: [0018] The invention also includes a system for allowing short-term rental of a predetermined space, including…a plurality of mobile electronic devices, the mobile electronic devices adapted to communicate with a server via the Internet; an application adapted to run on the mobile electronic devices, the application adapted to advertise the space for rent during predetermined times and predetermined uses;) 
Johnson discloses renting a place where a business is conducted as a place used for purposes other than the business, such as a university renting a space for a yoga class. (Johnson, See at least:  [0056] A space supplier, say a university that has conference rooms and lecture halls available during numerous hours of the day, may advertise spaces with their details such as location, size, rental cost per hour and acceptable uses during rental. A person or organization looking to rent a space for say a twice-a-week yoga class could identify a room, time and price that suits its needs.)
Johnson discloses renting a place where a specific condition is satisfied, such as passing a predetermined price threshold. (Johnson, See at least: [0078] …a traditional bidding scheme may be employed, wherein a prospective user or plurality of users bid or offer price suggestions, with the owner of the space either accepting the highest bid or the first bid to pass a predetermined acceptable price threshold.)
As per claim 2,
Johnson discloses:

2. The information processing apparatus according to claim 1, wherein
 the processor is further configured to execute a process of accepting a reservation for rental of the place, in a case where the specific condition is satisfied.

Johnson discloses accepting a reservation of a place, in a case where a specific condition is satisfied, such as a person agreeing to the terms and price of the specific rental.  (Johnson, See Figure 8 and [0079] From noon to 8 pm the space may be reserved for musicians who need space for practice, as the loft is equipped with recording equipment and a sound-proof recording studio…The space is advertised as shown in FIG. 8. There is no bidding in this embodiment, though in other embodiments, there may be a bidding/auction process. The first to agree to the price requested and any other terms is awarded the time-specific rental of the loft.)  
Johnson also discloses that a price can be set based on a specific condition or predetermined acceptable price threshold.  (Johnson, See at least: [0078] …a traditional bidding scheme may be employed, wherein a prospective user or plurality of users bid or offer price suggestions, with the owner of the space either accepting the highest bid or the first bid to pass a predetermined acceptable price threshold.)
As per claim 3, 
Johnson discloses:
3. The information processing apparatus according to claim 2, wherein
 the processor is configured to accept reservations corresponding to a time zone where the specific condition is satisfied.

Johnson discloses accepting reservations corresponding to a time zone or during hours that include night time hours, which a user can utilize to sleep in the rental space.  The Examiner is interpreting time zone as a period of time during the course of a day, such as 8:00 p.m. to 8:00 a.m..  This is due to the Specifications which gives an example of a time zone in paragraph [0196] The process of step S51 may be performed in a predetermined time zone (for example, at night).  (Johnson, See Figure 8 and [0079] The owner advertises his space, and defines periods of times and possible activities for use of the loft during those times. For example, the loft may be rented for living/sleeping between 8 pm and 8 am for the whole month at $1,000, a fee that a student would pay… The space is advertised as shown in FIG. 8. There is no bidding in this embodiment, though in other embodiments, there may be a bidding/auction process. The first to agree to the price requested and any other terms is awarded the time-specific rental of the loft.)
Johnson discloses that a price can be set based on a specific condition or threshold.  (Johnson, See at least: [0078] …a traditional bidding scheme may be employed, wherein a prospective user or plurality of users bid or offer price suggestions, with the owner of the space either accepting the highest bid or the first bid to pass a predetermined acceptable price threshold.)
As per claim 4, 
Johnson discloses:
4. The information processing apparatus according to claim 1, wherein
 the processor is further configured to notify a business operator conducting the business that the process of renting the place is to be executed, in a case of executing the process of renting the place.

Johnson discloses notifying a business operator or owner that the process of  renting a place is to be executed by a communication between the owner and successful bidder.  (Johnson, See at least: [0077] In another aspect of the method, there is additionally a step of communicating between the owner and the users associated with the successful bids.[0073] Payment is made between the renting parties and Harvard via standard online payment methodologies. Communication (email, phone, text, WhatsApp, or the like) is established between the renting parties and Harvard to allow for discussion of terms of use and possible additional services, such as clean up after even, that Harvard may offer as part of a rental package).)
As per claim 5,
Johnson discloses:
5. The information processing apparatus according to claim 1, wherein 
the specific condition is a condition relating to a relationship between a first profit predicted to be obtained by conducting the business at the place and a second profit obtained by renting the place.

Johnson discloses a specific condition is a condition that compares a relationship of a first profit (using the space as a classroom) versus a second profit (using the space as an exercise location) by evaluating whether a space would generate more money as a classroom then an exercise location. (Johnson, See at least: [0067] By defining the cost of rental by activity and maximizing potential revenue, the instant embodiment gives a real-time snapshot of real estate value in a localized area. If a space is equipped for exercise and there are many people, say college students, who want to exercise, then the greatest value for this space is to be available for use as an exercise location. On the other hand, if the same space were to bring in more money as a classroom, then it would be held as a classroom.)
As per claim 6,
Johnson Discloses:
6. The information processing apparatus according to claim 5, wherein 
the case where the specific condition is satisfied is a case where the second profit is larger than the first profit.
 Johnson discloses that a specific condition is satisfied when a second profit (renting a space out as an exercise location) is larger than a first profit (as a classroom).  (Johnson, See at least: [0067] By defining the cost of rental by activity and maximizing potential revenue, the instant embodiment gives a real-time snapshot of real estate value in a localized area. If a space is equipped for exercise and there are many people, say college students, who want to exercise, then the greatest value for this space is to be available for use as an exercise location. On the other hand, if the same space were to bring in more money as a classroom, then it would be held as a classroom.)
As per claim 20, 
Johnson discloses:
20. A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: executing a process of renting a place where a business is conducted as a place used for purposes other than the business, in a case where a specific condition is satisfied.
Johnson discloses a computer and program. (Johnson, See at least:  [0016] In another aspect of the method, the advertising is performed via an application running on a plurality of Internet-capable mobile electronic devices.  [0017] In another aspect of the method, the mobile electronic devices include laptop computers, wearable computing devices, tablet computers, cellular phones, and handheld computing devices.  [0042] An “app” or “application” may generally refer to a computer program adapted to run on a mobile device including but not limited to smartphones, tablet computers, and watch-based computing devices.)
Johnson discloses renting a place where a business is conducted as a place used for purposes other than the business, such as a university renting a space for a yoga class. (Johnson, See at least:  [0056] A space supplier, say a university that has conference rooms and lecture halls available during numerous hours of the day, may advertise spaces with their details such as location, size, rental cost per hour and acceptable uses during rental. A person or organization looking to rent a space for say a twice-a-week yoga class could identify a room, time and price that suits its needs.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150379435 A1), in view of Johnston et al. (US 20130304655 A1).
As per claim 7,
Johnson discloses The information processing apparatus according to claim 5.
Johnson does not disclose: 
wherein 
the processor is configured to predict the first profit based on a first history of the business at the place, and predict the second profit based on second history of renting the place.
Johnston however teaches predicting a first profit based on a first history or through prior rents and a second profit based on a second history of renting a place, such as expenses and reimbursements. (Johnston: See at least: [0069] Comparisons between leases that are currently in place and prospective leases are important because landlords like to be able to compare prior rents and other lease terms to what they are likely to get going forward. For example, if Law Firm tenant X is paying $22/sf in rent and expiring next year, it is useful to know that negotiations with other tenants for the space are in the $18-$20 range (in other words, the landlord's revenue for the space will decrease because market rents are lower than in-place rents). It is also useful to be able to compare leases to what was previously budgeted for the space (in other words, prior expectations for the financial and other terms that could be obtained in the market for the space at that time). [0124] Display area 1130 may also include base rent 1136, expense reimbursements or recoveries 1138 (amounts paid by a tenant to the landlord to reimburse for the costs of operating the building), and the gross rent 1140 (base rent plus any additional rents such as recoveries) of the lease deal at its expiration.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Johnson to include the processor is configured to predict the first profit based on a first history of the business at the place, and predict the second profit based on second history of renting the place, as taught by Johnston.  One ordinary skill in the art would have recognized that collecting the historical lease data would help provide a more informed business decision. As Johnston states [0062] A system 10 for financial analysis of lease data described herein is an improvement over known systems in a number of different ways. [0064] The system 10 makes it possible for owners and other parties involved with commercial real estate leasing to…compare to (1) leases currently in place within the building, (2) other leases (either within the building discussed or other buildings), (3) budgeted expectations for leasing, (4) expected performance of the broader market for leased space, and (5) a variety of other comparisons and analysis of leasing data.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150379435 A1), in view of Johnston et al. (US 20130304655 A1) in further view of Fischmann (US 20190232180 A1).
As per claim 8,
Johnson in view of Johnston teaches The information processing apparatus according to claim 7.
Johnson does not disclose:
wherein
the processor is further configured to predict the first profit and the second profit, based on information including a cost required for switching between the place where the business is conducted and the place to be rented, the first history, and the second history.

While Johnson discloses converting a property based on an optimal use of the space [0074], Johnson does not disclose including the cost of switching between the place where the business is conducted and the place to be rented (converting the property) into the estimation of the first and second profit.
Fischmann teaches predicting a first profit (vacant lot with no revenue) and a second profit from an urban beach recreational center. (Fischmann, See at least: [0029] The method allows for generating revenue and increasing efficiency by pairing vacant sites, underutilized sites, limited use land. [0140] Therefore, for example, an urban beach recreational center with a tropical-style centerpiece lagoon of 16,000 m.sup.2 in size, with a yearly visitor number of 500,000 persons, and an entry fee of US$15 could generate US$7,500,000 in direct revenue from tickets, where the total construction cost of the centerpiece lagoon would be in the order of US$2,400,000 and annual operating costs would be less than $100,000 USD per year (considering chemicals and electricity). [0144] Also, it is not believed that such locations have as great an opportunity for profitability as in the present invention's method, which based on calculations and economic evaluations have yield an internal return rate of up to 172% and even more, depending on a specific scenario.)
Fischmann teaches a cost for switching between the place where a business is conducted and a place to be rented by listing a construction cost for converting the location to an urban beach recreational center.  [0029] the total construction cost of the centerpiece lagoon would be in the order of US$2,400,000 and annual operating costs would be less than $100,000 USD per year (considering chemicals and electricity).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of Johnson and Johnston to include wherein the processor is further configured to predict the first profit and the second profit, based on information including a cost required for switching between the place where the business is conducted and the place to be rented, the first history, and the second history, as taught by Fischmann.  One of ordinary skill in the art would have recognized the need to provide for a more efficient utilization of underutilized or vacant sites.  As Fischmann states [0050] A further advantage of the invention is providing a method for efficiently utilizing sites such as vacant land, sites that are currently underutilized…
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150379435 A1), in view of Zeira et al. (US 20190318549 A1).
As per claim 9, 
Johnson discloses The information processing apparatus according to claim 2, 
Johnson does not disclose:
wherein
the processor is further configured to prohibit acceptance of reservations for rental of the place, in a case where an emergency occurs at the place.
Zeira however discloses prohibiting an acceptance of reservations in a case where an emergency occurs or not allowing reservations due to an accident. (Zeira, See at least: [0091] In several embodiments, the user may communicate an incident or accident in real-time during the use period. Information may be gathered in real time, including descriptions and pictures of any damage to the vehicle. This information can then be provided to the fleet management system's servicing or maintenance components for advance planning and scheduling prior to return of the vehicle. [0123] f. The system compares the total cost of maintenance with the cost of taking no action while keeping the vehicle closed to reservations 1130.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Johnson to include wherein the processor is further configured to prohibit acceptance of reservations for rental of the place, in a case where an emergency occurs at the place, as taught by Zeira.  One of ordinary skill in the art would have recognized that actively monitoring the condition of a rental and communicating any emergency would result in an improved customer experience.  As Zeira states [0105] It further provides a consistent standard for vehicle rental or operating condition, which can be automatically determined, resulting in an improved customer experience. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150379435 A1), in view of Zeira et al. (US 20190318549 A1), in further view of Wong et al. (US 20190206550 A1).

As per claim 10,

Johnson in view of Zeira teach The information processing apparatus according to claim 9.

Johnson does not disclose:
wherein
 the processor is further configured to prohibit acceptance of reservations by users other than users having specific attributes, in a case where an emergency occurs at the place.

Wong teaches prohibiting a reservation by a user or patient in case of an emergency such as a shortage of beds in a hospital, based on the users attributes or classification. (Wong, See at least: [0003] determining whether to admit the patient to the intensive care units in the hospital network based on the classification so as to admit an external emergency patient to the first intensive care unit if a vacancy in the first intensive care unit exists and is above a first threshold;)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of Johnson and Zeira to include wherein the processor is further configured to prohibit acceptance of reservations by users other than users having specific attributes, in a case where an emergency occurs at the place, as taught by Wong.  One or ordinary skill in the art would have recognized that implementing policies based on user attributes and capacity would result in a decrease in the chance of a user being turned away. As Wong states [0060] The results, shown in Table 3, demonstrate that the threshold policy reduces the blocking probability of external emergency patients from 60 to 85% compared to the virtual ICU policy.

Claims 11, 12,  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150379435 A1), in view of Carter (Irish Times (Dublin) 31 October, 2001).

As per claim 11,

Johnson discloses The information processing apparatus according to claim 2,

Johnson does not disclose:

                                      wherein
 the processor is further configured to execute a process of accepting an advance reservation for the rental of the place, in a case where a condition for starting a reservation is satisfied, before preparation for renting the place is completed.


Carter teaches an advanced reservation for an office development by a tenant for an office development which has not been completed.  (Carter, See Page 1: “Work is due to commence shortly on a major new (pounds) 40 million (E50.79m) office development with attractive tax incentives for investors and owner-occupiers adjacent to the newly opened Bord Gis ireann offices in Dublin 1.”, and “To date Allen & Townsend, agents for the development, have received a strong level of enquiries with 25,000 sq ft of space reserved by one tenant…”.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Johnson to include wherein the processor is further configured to execute a process of accepting an advance reservation for the rental of the place, in a case where a condition for starting a reservation is satisfied, before preparation for renting the place is completed, as taught by Carter.  One of ordinary skill in the art would have recognized that applying the known technique of Carter to Johnson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the known technique of Carter to the teaching of Johnson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate accepting advanced reservations of a rental place before preparations for the rental place are completed.  Further, applying the concept of accepting advanced reservations of a rental place prior to the preparations being completed would have been recognized by one of ordinary skill in the art as resulting in an improved system that reduced the likelihood of the business losing money or losing an opportunity for revenue, due to a rental place remaining vacant after it is completed.
As per claim 12,
Johnson in view of Carter teaches The information processing apparatus according to claim 11.
Johnson discloses:
Wherein
 the case where the condition for starting the reservation is satisfied is a case where the place is registered in a system for operating the rental of the place.

Johnson discloses starting the reservation when a place or space is registered in a system (online or an application) for operating the rental of the place. (Johnson, See at least: [0011] In some embodiments of the invention, a space may be advertised online to allow for rental use during available hours for one of a plurality of predetermined uses. [0016] In another aspect of the method, the advertising is performed via an application running on a plurality of Internet-capable mobile electronic devices. [0012] …advertising the space for the potential temporary uses…allowing a plurality of users to bid on the space for the potential temporary uses during the availability times; accepting bids from the plurality of users.)
As per claim 13,
Johnson in view of Carter teach The information processing apparatus according to claim 11
Johnson discloses:
Wherein
 the processor is further configured to display that the place is a target place of the advance reservation, on a screen for reserving the place.
Johnson discloses displaying a target place or a space prior to renting on a screen or mobile device.  (Johnson, See at least: [0084] Mobile devices 1020 may be used to see pictures of the space 1005 prior to rental as well as its location and other properties. Users 1050 learn of the space via their mobile devices 1020 and handle their bidding and interactions with the site 1095 also via their mobile devices 1020 which are adapted to include applications and communication means to allow for viewing the space 1005, putting down deposits 1090, and bidding for the space 1005.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150379435 A1), in view of Carter (Irish Times (Dublin) 31 October, 2001), in further view of Oesterling et al. (US 20180197349 A1).
As per claim 14,
Johnson in view of Carter teach The information processing apparatus according to claim 11.
Johnson does not disclose:
wherein
 the processor is further configured to restrict the advance reservation more than reservations for places for which preparation for renting is completed.

Oesterling teaches restricting advanced reservations for a vehicle in which the preparation for renting is not yet completed due to scheduled maintenance.  This is in contrast to the vehicle being available for reservation once the maintenance has been completed. (Oesterling, See at least: [0054] The out-of-service notification will allow users to view blocks of time that they cannot reserve vehicle 12, due to the scheduled maintenance event at facility 82. Such users may additionally get directed to other similarly located vehicles in the vehicle-share system 10. Furthermore, upon completion of the maintenance event or at time slots before and after the scheduled maintenance event, an “available-for-reservation” status (or other similar status) may be automatically designated in the vehicle reservation calendar for viewing through the CarShare App 86.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of Johnson and Carter to include wherein the processor is further configured to restrict the advance reservation more than reservations for places for which preparation for renting is completed, as taught by Oesterling.  One of ordinary skill in the art would have recognized that applying the known technique of Oesterling to the teaching of Johnson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the known technique of Oesterling to the teaching of Johnson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate restricting reservations of a rental if preparations for the rental place are not completed.  Further, applying the concept of restricting reservations of a rental when preparations are not completed to Johnson would have been recognized by one of ordinary skill in the art as resulting in an improved system that reduced the amount of time lost by the user and company due to renting items that were not ready for use.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150379435 A1), in view of Benkert et al. (US 20040143527 A1).
As per claim 15,
Johnson discloses The information processing apparatus according to claim 2,
Johnson does not disclose:
wherein 
the processor is further configured to restrict the reservation for rental of the place, depending on a relationship between the place where the user makes a reservation for rental and an expiration date of means for postpaid payment, which is owned by the user to pay for rental of the place.

Benkert teaches restricting a reservation by denying a transaction.   (Benkert, See at least: [0067] As noted, the expiration date may be a date determined by the sponsor 104 or by the foreign financial institution system 130. Where the transaction date falls after the expiration date of the subsidiary account, the transaction request may be denied (step 214) and the transaction request may be terminated (step 216). [0020] The subsidiary account may be configured for effecting payment to a merchant located within the country of the parent account, remotely from the parent account, or alternatively, in a country other than that of the parent account.)
Benkert teaches that the expenditures can be for the rental of a place.  (Benkert, See at least: [0089] Optionally, a subsidiary card may be configured to accommodate anticipated expenditures that may occur only periodically, such as tuition or rent payments.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Johnson to include wherein the processor is further configured to restrict the reservation for rental of the place, depending on a relationship between the place where the user makes a reservation for rental and an expiration date of means for postpaid payment, which is owned by the user to pay for rental of the place, as taught by Benkert.  One of ordinary skill in the art would have recognized that restricting the reservation of a place based on an expiration date for a means of payment would have allowed a user of a payment means to have greater control over how funds are spent, resulting in a better user experience.  As Benkert states [0005] At the same time, however, those parents may not wish that their children have general access to funds for non-emergencies.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150379435 A1), in view of Benkert et al. (US 20040143527 A1), in further view of Sabal (US 20010037383 A1).
As per claim 16,
Johnson in view of Benkert teach The information processing apparatus according to claim 15.
Johnson does not disclose:
         wherein 
the processor is configured to restrict reservations for days after a renewal date of the means for postpaid payment.

Sabal teaches restricting or denying a reservation or a request for internet  service for a specified service period, based on a payment renewal or expiration date.   (Sabal, See at least:  [0043] As shown, the room number, terminal (or modem) number, service period, credit card number and expiration date may be requested and provided. In response, the account initialization process 142 may provide the credit card number, expiration date and amount 940 to the credit card verification (and billing) process 180 which sends an "approve" or "deny" response 950 in reply.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of Johnson and Benkert to include          wherein the processor is configured to restrict reservations for days after a renewal date of the means for postpaid payment, as taught by Sabal.  One of ordinary skill in the art would have recognized that applying the known technique of Sabal to the teaching of Johnson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the known technique of Sabak to the teaching of Johnson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate restricting reservations after the renewal or expiration date of a means for payment.  Further, applying the concept of restricting reservations based on a renewal or expiration date to Johnson would have been recognized by one of ordinary skill in the art as resulting in an improved system that would reduce the likelihood of a business not receiving payment due to an expired means of payment.  Therefore increasing the profit of the business.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150379435 A1), in view of Benkert et al. (US 20040143527 A1), in further view of Sabal (US 20010037383 A1), in further view of Cockrell et al. (US 20040120487 A1).
As per claim 17, 
Johnson in view of Benkert and Sabal teach The information processing apparatus according to claim 16
Johnson does not disclose,
wherein 
the processor is further configured to inform the user of a payment method other than the means for postpaid payment, in a case where reservations for days after the renewal date of the means for postpaid payment are made.
While Sabal teaches restricting a reservation based on a renewal or expiration date, Cockrell then teaches informing or offering a user an alternative payment method after a payment method has been declined.  (Cockrell, See at least: [0023] Referring back to FIG. 1, the merchant system 16 may have established its own threshold in order to permit a transaction. Based on the validation scoring information provided by the billing system 18, the merchant system 16 may: i) deny the transaction, ii) allow the transaction, or iii) defer the transaction while awaiting additional information or authorization. If the merchant system 16 denies the transaction, then the individual 12 may be informed and the transaction may not occur. In addition, the merchant system 16 could offer alternative payment methods to the individual 12, such as credit card payment.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of Johnson, Benkert, and Sabal to include wherein the processor is further configured to inform the user of a payment method other than the means for postpaid payment, in a case where reservations for days after the renewal date of the means for postpaid payment are made, as taught by Cockrell.  One of ordinary skill in the art would have recognized that applying the known technique of Cockrell to the teachings of Johnson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the known technique of Cockrell to the teaching of Johnson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate informing a user of an alternative method of payment.  Further, applying the concept of informing a user of an alternative method of payment to Johnson, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would reduce the likelihood of a user not continuing with a payment and therefore resulting in a lost business opportunity for the company.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150379435 A1), in view of Benkert et al. (US 20040143527 A1), Oesterling et al. (US 20180197349 A1).
As per claim 18,
Johnson in view of Benkert teaches The information processing apparatus according to claim 15.
Johnson does not disclose:
wherein         
wherein the processor is further configured to display information indicating that reservations are restricted on a screen for reserving the place.
Oesterling teaches displaying information indicating that a reservation is restricted.  (Oesterling, See at least: [0054] The out-of-service notification may also be reactively generated upon a user requesting a vehicle registration during one or more time slots designated as being out-of-service. [0004] In further instances, the maintenance management system includes a mobile computing device with an installed CarShare App. In such instances, the remote entity generates and transmits an out-of-service notification to the CarShare App. [0042] Mobile computing device 57 may moreover communicate with other vehicle systems and receive information to be displayed through the user interface of CarShare App 86.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of Johnson and Benkert to include  wherein the processor is further configured to display information indicating that reservations are restricted on a screen for reserving the place, as taught by Oesterling.   One of ordinary skill in the art would have recognized that applying the known technique of Oesterling to the teaching of Johnson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the known technique of Oesterling to the teaching of Johnson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate indicating on a screen that reservations are restricted.  Further, applying the concept of indicating on a screen that reservations are restricted to Johnson would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for increased communications between the customer and business, thereby improving the customer experience. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20150379435 A1), in view of Widjaja (US 20050283389 A1).
As per claim 19, 
Johnson discloses The information processing apparatus according to claim 2.
Johnson does not disclose:
wherein
the processor is further configured to, in a case where a rental fee for the place, which is a candidate for reservation, changes depending on a reservation date due to a specific campaign, change a guidance screen and a step of completing reservation reception until the reservation process is completed are changed, between reception dates when a reservation is available outside a period of the campaign and reception dates for a reservation within the period of the campaign.

Widjaja teaches a rental fee for a place that changes depending on a reservation date, due to a specific campaign or pricing band. (Widjaja, See Figure 11 and [0063] An example of an interactive rate calendar interface is illustrated in FIG. 11, at reference numeral 1100. The illustrated rate calendar interface 1100 shows a rate calendar for the ABC Hotel, 1102, for the selected travel service of a Studio One Full room, 1108, displayed as available, 1114, for proposed dates in May, with a check-in date of Saturday, May 1, 2004, and a check-out date of May 8, 2004, shown at 1104, 1108… In the detailed information appearing across the top of the rate calendar interface 1100, the exact rates for the proposed dates of travel are displayed in a weekly format, with the Saturday May 1, 2004 rate of $194, the Sunday 5/2-Monday 5/3 rate of $154... [0015] In still another aspect, the rates are presented to the consumer using a calendar format, where the color, intensity, pattern, or other graphical characteristic chosen for the dynamic pricing bands are used for the background of the portions of the calendar that represent a particular date or dates of travel, such as the cells of a calendar presented in a grid format.)
Widjaja teaches changing a guidance screen for different reception dates. (Widjaja, See at least: [0068] the consumer may click the links provided at 1106 and 1138 to change the proposed dates of travel, or may simply navigate the display months using the navigational arrows at 1140 and 1142 to go back and forth.)
Widjaja teaches completing reservation reception until the reservation process is completed.  This is done by selecting book this room.  (Widjaja, See at least: [0070] Returning now to FIG. 7C, should the consumer wish to book travel for the proposed dates, at decision block 742 the rate presenter process 700 determines whether the consumer has activated the book travel link, an example of which is illustrated in FIGS. 11, 12, and 13, at 1136, 1236, and 1336, respectively. If so, the rate presenter process 700 branches at process block 744 to a detailed rate page (not illustrated), and proceeds to book the travel in accordance with the consumer input.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Johnson to include wherein the processor is further configured to, in a case where a rental fee for the place, which is a candidate for reservation, changes depending on a reservation date due to a specific campaign, change a guidance screen and a step of completing reservation reception until the reservation process is completed are changed, between reception dates when a reservation is available outside a period of the campaign and reception dates for a reservation within the period of the campaign, as taught by Widjaja.  One of ordinary skill in the art would have recognized that providing information concerning availability and pricing of reservations on a screen would allow consumers to more easily compare rates, thereby improving the consumer’s experience.  As Widjaja states [0012] Approximate rates are presented to a consumer using the limited number of bands according to where the exact rate for a particular travel service falls within the bands, thereby allowing the consumer to easily compare rates at a glance by comparing the limited number of bands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628